Citation Nr: 1456040	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  03-19 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to February 6, 2007 for the grant of service connection for radiculopathy of the right lower extremity.

2.  Entitlement to an effective date prior to December 21, 2009 for the grant of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to an initial evaluation in excess of 10 percent prior to April 15, 2014 and in excess of 20 percent thereafter for degenerative joint disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney



ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1994.  This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2010, June 2010, and April 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2014, the Board remanded the issue of an effective date earlier than December 21, 2009 for the grant of entitlement to a TDIU for issuance of a Statement of the Case (SOC).  The Veteran submitted a timely Notice of Disagreement and Substantive Appeal, thus the case is currently before the Board for appellate review.  See 38 C.F.R. § 20.302 (2014).

In March 2014, the Board also remanded the issue of an initial evaluation in excess of 10 percent for degenerative joint disease of the lumbar spine for additional development and adjudicative action.  In an April 2014 rating decision and Supplemental Statement of the Case (SSOC), the RO increased the evaluation for this disability to 20 percent effective from April 15, 2014.  Because the 10 percent and 20 percent disability ratings are not the maximum rating available, this issue remains on appeal and was returned to the Board for further appellate review.  See AB v. Brown, 6 Vet. App. 35 (1993).

In the April 2014 rating decision, the RO granted service connection for radiculopathy of the right lower extremity, assigned at 20 disabling effective from April 15, 2014.  In a September 2014 rating decision, the RO changed the effective date to February 6, 2007, thus the issue has been characterized on the title page accordingly.   

The Virtual VA and Virtual Benefits Management System (VBMS) electronic claims files contain additional documents pertinent to the present appeal, including the April 2014 and September 2014 rating decisions, April 2014 VA examination report, VA treatment records dated from February 2011 to March 2014, and statements from the Veteran's representative dated October 2014 and November 2014.

The issues of entitlement to an effective date prior to December 21, 2009 for the grant of entitlement to a TDIU and entitlement to an initial evaluation in excess of 10 percent prior to April 15, 2014 and in excess of 20 percent thereafter for degenerative joint disease of the lumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  No claim for service connection for right lower extremity radiculopathy is of record.

2.  Unappealed February 1995 and June 1998 rating decisions denied service connection for a back disorder.  

3.  The Veteran filed a claim for entitlement to service connection for a back disorder on December 27, 1999; service connection was eventually granted as of that date.  

4.  Resolving all doubt in favor of the Veteran, entitlement to service connection for right lower extremity radiculopathy arose in July 21, 2005, the date that the Veteran began reporting radiating pain after a June 2004 surgery that resolved earlier complaints, which was later confirmed by a February 2007 treatment record that diagnosed sciatica.  



CONCLUSION OF LAW

The criteria for entitlement to an effective date of July 21, 2005, but no earlier, for the grant of service connection for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.151(a), 3.155(a), 3.156, 3.157, 3.400(b)(2)(i) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  Notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

But "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required). Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has made no such assertions here.  Accordingly, regarding the claim for an earlier effective date, VA's duty to notify has either has been satisfied. 

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's VA medical records and identified private medical records have been obtained. Additionally, the Veteran was provided VA examinations.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i). 

A claim is defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action that (1) indicates an intent to apply for one or more VA benefits and (2) identifies the benefit sought may be considered an informal claim.  38 C.F.R. § 3.155(a).  When determining the effective date of an award of compensation benefits, VA must review all the communications in the file, after the last final disallowance of the claim, that could be interpreted to be a formal or informal claim for benefits.  Lalonde v. West, 12 Vet. App. 377, 381 (1999); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, VA is required to forward an application form to the claimant for execution.  If VA receives the application form within one year from the date it was sent to the claimant, VA will consider it filed as of the date it received the informal claim.  38 C.F.R. § 3.155.

The Veteran contends that he is entitled to an effective date earlier than February 6, 2007 for the grant of service connection for radiculopathy of the right lower extremity.  In statements dated July 2014, October 2014, and November 2014, the Veteran's representative asserts that the service connection claim for radiculopathy of the right lower extremity had been pending since the Veteran filed his service connection claim for degenerative joint disease of the lumbar spine in 1999 and that the Veteran has had radicular pain since June 2004, as documented by VA treatment records.  Thus, the effective date for this issue should be the date of the regulation change for intervetebral disc syndrome (IVDS) in September 2003 or at least in June 2004.

As relevant, the procedural history of this case is that the Veteran filed a claim for a back disorder in September 1994.  In a February 1995 rating decision, the RO denied that claim.  The Veteran did not appeal or submit new and material evidence.  After the Veteran filed a claim for TDIU, and submitted medical records showing a back disorder, the RO denied service connection for a back disorder based on undiagnosed illness in a February 1998 rating decision.  Again, the Veteran did not appeal or submit new and material evidence.  In December 1999, the Veteran filed a claim to reopen his claim for service connection for a back disorder.  Eventually, the RO granted service connection foe the back disorder in a March 2010 rating decision.  The Veteran appealed the evaluation.  Eventually, as part of that adjudication, the RO granted service connection for radiculopathy, effective April 15, 2014, the date of a VA examination indicating the diagnosis of such.

The claims file indicates that the Veteran has not ever filed a separate claim for radiculopathy of the right lower extremity.  To the extent that the Veteran's claim for degenerative joint disease of the lumbar spine can be said to have encompassed a claim for secondary radicular symptoms, the Veteran's date of claim for service connection for radiculopathy of the right lower extremity was received on December 27, 1999.  The December 1999 claim was not received within one year of the Veteran's separation from service in August 1994.  Therefore, the Board considers whether the of date of receipt of claim, or date entitlement arose, whichever is later, is the proper effective date for the grant of service connection for radiculopathy of the right lower extremity.

The Board acknowledges that the Veteran complained of radicular symptoms of the right lower extremity, as documented in the documents below.  In late June 2004, the Veteran was admitted for private surgical treatment for approximately six days.  At the time of admission, he had radicular-type symptoms down the right leg and paresthesias, which the Veteran stated began after a lumbar fusion earlier that month.  With regard to the right lower extremity, it was noted that regional evaluation revealed negative straight leg raising, but decreased sensation along the L4 dermatome and decreased L4 reflex was shown on the right side.  His admitting diagnoses included chronic degenerative disc disease and continued radiculopathy.  The Veteran underwent a radical removal of the L3 and L5 lamina on the right as operation notes revealed the irritation in the right leg was due to a large bone spur on the right side of thecal sac between L3 and L4, not irritation of the nerve root by a pedicle screw from the earlier surgery.  At discharge on July 3, 2004, the Veteran stated that symptoms of the paresthesias and radicular symptoms of either lower extremity had resolved.

A July 21, 2005 private treatment record documented the Veteran's complaints of pain in the back, neck, shoulders, arms, and hands, as well as headaches.  Upon physical examination, "straight leg raising [was] positive on the left side [and] straight leg raising [was] negative on the left side."  The record did not clearly specify which lower extremity resulted in the positive straight leg raising test results, and no diagnosis of a neurological disorder of the right lower extremity was made.  A December 2005 private treatment record documented pain that radiates down both the right and left legs; however, no neurological assessment or diagnosis was made for either lower extremity.

At the February 2006 VA examination for the spine, the Veteran complained that his back pain radiates down into both legs to his feet.  The examiner assessed the Veteran with continued chronic low back pain and radicular pain down both legs likely secondary to post operative scar tissue.  This report documents the Veteran's symptoms of radicular pain, but gave no clinical diagnosis of an objective neurological abnormality of the right lower extremity.  It was not until a February 6, 2007 private neurological surgery follow-up evaluation report provided a diagnosis of the Veteran's complaints of bilateral leg pain radiating into the thighs and diagnosis of sciatica (lumbar radiculopathy).  

Although in this instance, lay evidence may not on its own establish a diagnosis of lumbar radiculopathy, it may competent and sufficient evidence of a diagnosis if describing symptoms which are later supported by a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Resolving all reasonable doubt in favor of the Veteran, this is the situation here.  After resolution of the Veteran's surgery-induced radiculopathy in June 2004, the Veteran began reported radiating pain again in July 2005.  These complaints were consistent until finally diagnosed by a medical professional in February 2007.  Accordingly, the Board finds that the date entitlement arose is July 21, 2005.  

The earliest date that can be construed as the date entitlement arose is July 21, 2005; this is later than the date of receipt for the claim in December 1999.  The Board thus finds an effective date of July 21, 2005 is properly assigned for the grant of service connection for radiculopathy of the right lower extremity.  See 38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2)(i).  


ORDER

An effective date of July 21, 2005, but no earlier, for the grant of service connection for radiculopathy of the right lower extremity is granted.


REMAND

Remand for the issue of entitlement to an effective date prior to December 21, 2009 for the grant of entitlement to a TDIU is required because the record is currently incomplete for determining the date entitlement arose for TDIU.

By way of procedural history, the Veteran filed an informal claim for TDIU in November 1996 and it was denied in a June 1998 rating decision.  See 38 C.F.R. § 20.302(a).  More than one year later, he submitted an informal claim for TDIU due to his cervical spine and lumbar spine on December 27, 1999; however, there was no adjudication by the AOJ.  In March 2005, the Veteran re-submitted his informal claim for TDIU on an extra-schedular basis under 38 C.F.R. § 4.16(b) due to his cervical spine, lumbar spine, and mood disorder.  The issue was denied in a December 2005 rating decision, the Veteran submitted additional pertinent evidence (August 2006 private medical opinion) and reiterated his request for TDIU in September 2006.  The previous denial was confirmed and continued in an August 2007 rating decision.  Within one year, the Veteran submitted a November 2007 Notice of Disagreement with the August 2007 rating decision, particularly noting how the pain affects his ability to work; however, no Statement of the Case was issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  On December 21, 2009, the Veteran submitted a formal claim for TIDU, by way of a VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability), and the issue was granted in a June 2010 rating decision effective from December 21, 2009.  Following that decision, the Veteran articulated disagreement with the effective date assigned, hence the issue on appeal is entitlement to an effective date prior to December 21, 2009 for the grant of entitlement to a TDIU.

Pursuant to the VA regulations and procedural history discussed above, the Board finds that the Veteran's date of claim for entitlement to a TDIU was received on December 27, 1999.  Additional development is needed to determine the date entitlement arose.

A claim of entitlement to a TDIU is essentially a claim for an increased rating and the effective date of an award on such claim is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date; otherwise, the effective date of the award is the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o).

VA will grant a TDIU when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, at least one disability shall be rated at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent. 38 C.F.R. § 4.16(a).  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extra-schedular consideration. 38 C.F.R. § 4.16(b).

During the period prior to December 21, 2009, the Board finds that the August 2006 private medical opinion suggests that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  In light of this evidence and the Veteran's clinical disability picture failed to meet the percentage standards set forth in 38 C.F.R. § 4.16(a) during this period, the case should be referred the Director of the Compensation Service for consideration of the assignment of an extra-schedular under rating 38 C.F.R. § 4.16(b) prior to December 21, 2009.

Next, remand for the issue of an initial evaluation in excess of 10 percent prior to April 15, 2014 and in excess of 20 percent thereafter for degenerative joint disease of the lumbar spine is required to obtain compliance with a Board remand and to obtain an adequate examination report.  Pursuant to the March 2014 Board remand instructions, the Veteran was afforded a VA examination for the spine in April 2014.  With regard to flare-ups impacting the function of the thoracolumbar spine, the Veteran reported "his lower back will flare up with increased physical activity as well as prolonged sitting, and this will manifest as increased pain and stiffness."  Following the clinical evaluation and review of the claims file and treatment records, the examiner documented where painful motion begins on forward flexion, extension, bilateral lateral flexion, and bilateral lateral rotation.

Unfortunately, the April 2014 VA examination report did not address, as specifically requested in the March 2014 Board remand instructions, whether any pain associated with the Veteran's lumbar spine disability could significantly limit functional ability during flare-ups, noting the degree of additional range of motion loss due to pain during flare-ups.  Rather the opinion focused on whether any pain associated with the Veteran's lumbar spine disability limited his functional ability during repeated use and noted the range of motion findings after repetitive use testing, which showed no additional range of motion loss. 

Therefore, the Board finds that the April 2014 VA medical examination report is inadequate to properly adjudicate this claim on appeal.  An additional VA medical opinion is necessary to ensure there is a complete record upon which to decide this claim on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App 120 (2007). 

Accordingly, the case is REMANDED for the following actions:

1.  Refer the Veteran's claim for entitlement to an effective date prior to December 21, 2009 for the grant of entitlement to a TDIU to the Director of Compensation and Pension Service for consideration of the assignment of an extra-schedular rating for the period from December 27, 1998 to December 20, 2009, to include consideration of the August 2006 private medical opinion.

2.  Furnish the Veteran's entire claims file to the examiner who conducted the April 2014 VA examination for the spine (or a suitable substitute if that physician is unavailable).  All efforts made should be documented and incorporated with the record.  The relevant documents in the record, including a copy of this remand, should be made available to the physician for review regarding the service-connected degenerative joint disease of the lumbar spine.  If the examiner determines that an examination is required to provide the requested opinion, one must be provided.  

Based upon a review of the record, the examiner must address whether any pain associated with the Veteran's lumbar spine disability could significantly limit functional ability during flare-ups, noting the degree of additional range of motion loss due to pain during flare-ups. 

A clear explanation for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraphs. 

4.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


